Rew v Niagara County Sheriff Thomas A. Beilein (2017 NY Slip Op 04687)





Rew v Niagara County Sheriff Thomas A. Beilein


2017 NY Slip Op 04687


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, TROUTMAN, AND SCUDDER, JJ.


743 CA 16-00829

[*1]MICHAEL J. REW, PLAINTIFF-APPELLANT,
vNIAGARA COUNTY SHERIFF THOMAS A. BEILEIN AND NIAGARA COUNTY SHERIFF'S DEPUTY CORY DIEZ, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) 


LAW OFFICE OF RALPH C. LORIGO, WEST SENECA (JON MINEAR OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
GIBSON MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered January 12, 2016. The order denied the posttrial motion of plaintiff to set aside a jury verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens , 155 AD2d 435, 435; see also  CPLR 5501 [a] [1]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court